Name: 2002/11/EC: Commission Decision of 28 December 2001 adopting the list of sites of Community importance for the Macaronesian biogeographical region, pursuant to Council Directive 92/43/EEC (notified under document number C(2001) 3998)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  regions of EU Member States
 Date Published: 2002-01-09

 Avis juridique important|32002D00112002/11/EC: Commission Decision of 28 December 2001 adopting the list of sites of Community importance for the Macaronesian biogeographical region, pursuant to Council Directive 92/43/EEC (notified under document number C(2001) 3998) Official Journal L 005 , 09/01/2002 P. 0016 - 0025Commission Decisionof 28 December 2001adopting the list of sites of Community importance for the Macaronesian biogeographical region, pursuant to Council Directive 92/43/EEC(notified under document number C(2001) 3998)(2002/11/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora(1), as last amended by Directive 97/62/EC(2), and in particular the third subparagraph of Article 4(2) thereof,Whereas:(1) Lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission for the Macaronesian biogeographical region, in accordance with Article 4(1) of that Directive. The Member States concerned, namely Portugal and Spain, transmitted the lists on 28 November 1997 and 11 October 2000 respectively.(2) The Macaronesian biogeographical region, as referred to in Article 1(c)(iii) of Directive 92/43/EEC, comprises the archipelagos of the Azores and Madeira (Portugal) and of the Canary Islands (Spain) in the Atlantic Ocean.(3) The lists of proposed sites were accompanied by information on each site, supplied in the Natura 2000 format established by Commission Decision 97/266/EC(3).(4) This information includes the most recent map of the site transmitted by the Member State in question, the site's name, location and extent, and the data yielded by application of the criteria specified in Annex III (Stage 1) to Directive 92/43/EEC.(5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a list of sites selected as sites of Community importance should be adopted.(6) Given that knowledge of the existence and distribution of the natural habitat type described as "Reefs" remains incomplete, the list should be open to alteration in the light of further developments in such knowledge.(7) The measures provided for in this Decision are in accordance with the opinion of the committee set up by Article 20 of Directive 92/43/EEC,HAS ADOPTED THIS DECISION:Article 1The list contained in the Annex to this Decision shall constitute the list of sites of Community importance for the Macaronesian biogeographical region as provided for in the third subparagraph of Article 4(2) of Directive 92/43/EEC.Article 2The list referred to in Article 1 shall be subject to alteration, in the light of further knowledge and research, in respect of the natural habitat type described as "Reefs" in category 11, code No 1170, of Annex I to Directive 92/43/EEC.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 December 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 206, 22.7.1992, p. 7.(2) OJ L 305, 8.11.1997, p. 42.(3) OJ L 107, 24.4.1997, p. 1.ANNEXList of sites of Community importance for the Macaronesian biogeographical regionEach site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map, and transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1).The table below gives the following informaton:A: SCI code comprising nine characters, the first two being the ISO code for the Member State;B: name of SCI;C: *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC;D: surface area of SCI in hectares or length in km;E: geographical coordinates of SCI (latitude and longitude).All the information given in the Communtiy list below is based on the data proposed, transmitted and validated by Spain and Portugal.>TABLE>